Exhibit Report of Independent Auditors To the Board of Directors and Stockholders of NukeMed, Inc. and Dose Shield Corporation: We have audited the accompanying combined statements of assets to be acquired and liabilities to be assumed of Dose Shield Corporation and NukeMed, Inc. as of January 31, 2008 and 2007 , and the related combined statements ofrevenues and direct expenses for the years ended January 31, 2008 and 2007 (the “Special-Purpose Financial Statements”).The Special-Purpose Financial Statements are the responsibility of Dose Shield Corporation and NukeMed, Inc. management.Our responsibility is to express an opinion on the Special-Purpose Financial Statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Special-Purpose Financial Statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the Special-Purpose Financial Statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the Special-Purpose Financial Statements.We believe that our audits provide a reasonable basis for our opinion. The accompanying Special-Purpose Financial Statements were prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (for inclusion in the Form 8-K/A of Positron Corporation) as described in Note 1.These Special-Purpose Financial Statements are not intended to be a complete presentation of the assets, liabilities, revenues and expenses of Dose Shield Corporation and NukeMed, Inc. In our opinion, the Special-Purpose Financial Statements referred to above present fairly, in all material respects, the combined statements of assets to be acquired and liabilities to be assumed of Dose Shield Corporation and NukeMed, Inc. as of January 31, 2008 and 2007, and the related combined statements of revenues and direct expenses for the years ended January 31, 2008 and 2007 in conformity with accounting principles generally accepted in the United States of America. /s/ Frank L. Sassetti & Company Oak Park, Illinois August 20, 2008 Special-Purpose Combined Statements of Assets to be Acquired and Liabilities to be Assumed of Dose Shield Corporation and NukeMed Inc. As of January 31, 2008 and 2007 January31, 2008 January31, 2007 Assets to be Acquired: Cash $ 701 $ 2,795 Accounts receivable 50,293 Inventories 201,474 Prepaid expenses 13,797 Trademarks 6,267 3,316 Total Assets to be Acquired 258,735 19,908 Liabilities to be Assumed: Accounts payable 90,249 4,483 Accrued expenses 93,763 Deferred revenue 808,700 Total Liabilities to be Assumed 992,712 4,483 Net Assets to be Sold (Liabilities to be Assumed) $ (733,977 ) $ 15,425 The accompanying notes are an integral part of the financial statements. Special-Purpose Statements Revenues andDirect Expenses of Dose Shield Corporation and NukeMed Inc For the Years Ended January 31, 2008 and 2007 Year Ended December31, 2008 2007 Revenues $ $ Direct Expenses: Research and Development 92,515 306,011 Selling, General and Administrative Expenses 273,206 193,693 Total Direct Operating Expenses $ 365,721 $ 499,704 Revenues less Direct Expenses $ (365,721) $ (499,704) The accompanying notes are an integral part of the financial statements.
